Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective
January 31, 2018 (the “Effective Date”), by and between Dova
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) and Mark W. Hahn
(the “Employee”).

 

The Company desires to employ the Employee in the capacity of full-time Chief
Financial Officer pursuant to the terms of this Agreement and, in connection
therewith, to compensate the Employee for Employee’s personal services to the
Company; and

 

The Employee wishes to be employed by the Company and provide personal services
to the Company in return for certain compensation.

 

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1.                                      EMPLOYMENT BY THE COMPANY.

 

1.1                               At-Will Employment. Employee shall be employed
by the Company on an “at-will” basis, meaning either the Company or Employee may
terminate Employee’s employment at any time, with or without cause or advanced
notice.  Any contrary representations that may have been made to Employee shall
be superseded by this Agreement.  This Agreement shall constitute the full and
complete agreement between Employee and the Company on the “at-will” nature of
Employee’s employment with the Company, which may be changed only in an express
written agreement signed by Employee and a duly authorized officer of the
Company. Employee’s rights to any compensation following a termination shall be
only as set forth in Section 6.

 

1.2                               Position.  Subject to the terms set forth
herein, the Company agrees to employ Employee, initially, in the position of
Chief Financial Officer and Employee hereby accepts such employment.  During the
term of Employee’s employment with the Company, Employee will devote Employee’s
best efforts and substantially all of Employee’s business time and attention to
the business of the Company.

 

1.3                               Duties.  Employee will report to the Chief
Executive Officer (“CEO”) of the Company, performing such duties as are normally
associated with his position and such duties as are assigned to him from time to
time, subject to the oversight and direction of the CEO.  Employee shall perform
his duties under this Agreement principally out of the Company’s corporate
headquarters to be established within twenty-five (25) miles of Chapel Hill,
North Carolina or such other location as assigned.  In addition, the Employee
shall make such business trips to such places as may be necessary or advisable
for the efficient operations of the Company.

 

1.4                               Company Policies and Benefits.  The employment
relationship between the parties shall also be subject to the Company’s
personnel policies and procedures as they may be interpreted, adopted, revised
or deleted from time to time in the Company’s sole discretion.  The Employee
will be eligible to participate on the same basis as similarly situated
employees in

 

--------------------------------------------------------------------------------


 

the Company’s benefit plans in effect from time to time during his employment. 
All matters of eligibility for coverage or benefits under any benefit plan shall
be determined in accordance with the provisions of such plan.  The Company
reserves the right to change, alter, or terminate any benefit plan in its sole
discretion.  Notwithstanding the foregoing, in the event that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

 

1.5                               Paid Time Off.  As a Regular Full-Time
Employee, you will be entitled to participate in Dova’s Unlimited Leave
program.  With your manager’s approval, there is no cap on leave taken
throughout the year.  When applicable, medical or other relevant leave plans
will supersede the Unlimited Leave.

 

2.                                      COMPENSATION.

 

2.1                               Salary.  Employee shall receive for Employee’s
services to be rendered hereunder an initial annualized base salary of $390,000
per year, subject to review and adjustment from time to time by the Company in
its sole discretion, payable subject to standard federal and state payroll
withholding requirements in accordance with Company’s standard payroll practices
(“Base Salary”).

 

2.2                               Bonus.

 

(a)                                 During Employment. Employee shall be
eligible to earn an annual performance bonus of up to 40% of his Base Salary
(“Annual Bonus”).  The Annual Bonus will be based upon the assessment of the
Employee’s performance by the Company’s Board of Directors (the “Board”) and the
Company’s attainment of targeted goals as set by the Board in its sole
discretion.  The Annual Bonus, if any, will be subject to applicable payroll
deductions and withholdings.  Following the close of each calendar year, the
Board will determine whether the Employee has earned the Annual Bonus, and the
amount of any Annual Bonus, based on the set criteria.  No amount of the Annual
Bonus is guaranteed, and the Employee must be an employee in good standing on
the Annual Bonus payment date to be eligible to receive an Annual Bonus; no
partial or prorated bonuses will be provided.  The Annual Bonus, if earned, will
be paid no later than March 15 of the calendar year immediately following the
applicable calendar year for which the Annual Bonus is being measured.  The
Employee’s eligibility for an Annual Bonus is subject to change in the
discretion of the Board (or any authorized committee thereof).

 

(b)                                 Upon Termination.  In the event Employee
leaves the employ of the Company for any reason prior to payment of any bonus,
he is not eligible for such bonus, prorated or otherwise.

 

2.3                               Stock Option.

 

(a)                                 Option Grant.  Subject to approval of the
Board, which the Company agrees to use its best efforts to secure, Employee will
be issued options to purchase 175,000 shares of the Company’s common stock
(subject to adjustment for stock splits, dividends and combinations and similar
events as will be set forth in the option agreement), with a 10-year term,
pursuant and subject to the Company’s Equity Incentive Plan (“Plan”), which the

 

2

--------------------------------------------------------------------------------


 

Company is in the process of establishing, and the Company’s standard form of
Stock Option Agreement (“Stock Agreement’) between the Employee and the
Company.   The option shall be an incentive stock option to the extent
permissible under Section 422 of the Internal Revenue Code and will have an
exercise price per share equal to the fair market value of a share of the
Company’s common stock, to be determined in accordance with Section 409A.

 

(b)                                 Vesting.  The Option shall vest over a
period of four years as follows: (i) 25% of the total shares subject to the
Option shall vest on February 19, 2019, and (ii) 1/48th of total shares subject
to the Option shall vest monthly thereafter over the remaining three years of
the vesting period, subject to Employee’s continuous service as of each
applicable date.  The foregoing notwithstanding, in the event of a Sale Event
(as defined below), subject to Employee’s continuous service as of the closing
of such Sale Event, all of Employee’s then-unvested Option shall immediately and
automatically vest as of the Closing of such Sale Event.  For purposes hereof,
“Sale Event” shall mean the date on which the Company enters into a binding
agreement pursuant to which: (A) any person, including a “group” as defined
below, will acquire ownership of all or substantially all of the Company’s
equity, excluding any acquisition of stock by a person or group of persons who
were members or shareholders of such company immediately prior to such
acquisition; or (B) any person, including a “group” as defined below, will
acquire all or substantially all of the assets of the Company.  For purposes of
this definition, the term “group” shall have the same meaning as in
Section 13(d)(3) of the Securities Exchange Act of 1934.  None of the following
shall constitute a Sale Event for purposes of this Agreement: (x) the sale of
stock of the Company or any successor in an initial public offering, (y) any
restructuring, merger or conversion of the Company to a corporation or to an
entity organized under the laws of any jurisdiction other than the jurisdiction
of the applicable company’s organization, whether by merger, conversion,
consolidation, contribution of shares or assets, or otherwise, and where members
immediately before such restructuring, merger or conversion own any of the
capital and voting interests of the resulting or surviving corporation or
entity, or (z) any transaction or series of transactions principally for bona
fide equity financing purposes in which cash is received by the Company or any
successor or indebtedness of the Company is cancelled or converted or a
combination thereof.  Furthermore, and notwithstanding anything herein to the
contrary, an event which does not constitute a change in the ownership, a change
in the effective control, or a change in the ownership of a substantial portion
of the assets of the Company, each as defined in Section 1.409A-3(i)(5) of the
Treasury Regulations (Title 26 of the Code of Federal Regulations, as amended
from time to time), shall not constitute a Sale Event for purposes of this
Agreement.

 

2.4                               Expense Reimbursement.  The Company will
reimburse Employee for all reasonable, documented business expenses incurred in
connection with his services hereunder, in accordance with the Company’s
business expense reimbursement policies and procedures as may be in effect from
time to time.

 

3.                                            PROPRIETARY
INFORMATION, INVENTIONS, NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS.  The
parties hereto have entered into a Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement (the “Proprietary Information
Agreement”), which may be amended by the parties from time to time without
regard to this Agreement.  The Proprietary Information Agreement contains
provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement.

 

3

--------------------------------------------------------------------------------


 

4.                                      OUTSIDE ACTIVITIES.  Except with the
prior written consent of the Company’s Board, Employee will not, while employed
by the Company, undertake or engage in any other employment, occupation or
business enterprise that would interfere with Employee’s responsibilities and
the performance of Employee’s duties hereunder except for (i) reasonable time
devoted to volunteer services for or on behalf of such religious, educational,
non-profit and/or other charitable organization as Employee may wish to serve;
(ii) reasonable time devoted to activities in the non-profit and business
communities consistent with Employee’s duties; (iii) reasonable time devoted to
service on boards of directors of companies that are not competitive with the
Company, do not otherwise present a conflict of interest and would not otherwise
interfere with Employee’s responsibilities and the performance of Employee’s
duties hereunder, subject to the prior written approval of the Board (which
approval shall not be unreasonably withheld); and (iv) such other activities
that would not interfere with Employee’s responsibilities and the performance of
Employee’s duties hereunder as may be specifically approved by the Board (which
approval shall not be unreasonably withheld).  This restriction shall not,
however, preclude the Employee from owning less than one percent (1%) of the
total outstanding shares of a publicly traded company.

 

5.                                      NO CONFLICT WITH EXISTING OBLIGATIONS. 
Employee represents that Employee’s performance of all the terms of this
Agreement and as an Employee of the Company do not and will not breach any
agreement or obligation of any kind made prior to Employee’s employment by the
Company, including agreements or obligations Employee may have with prior
employers or entities for which Employee has provided services.  Employee has
not entered into, and Employee agrees that Employee will not enter into, any
agreement or obligation, either written or oral, in conflict herewith.

 

6.                                      TERMINATION OF EMPLOYMENT.  The parties
acknowledge that Employee’s employment relationship with the Company is
at-will.  Either Employee or the Company may terminate the employment
relationship at any time, with or without Cause.  The provisions in this
Section govern the amount of compensation, if any, to be provided to Employee
upon termination of employment and do not alter this at-will status.

 

6.1                               Termination by the Company Without Cause.

 

(a)                                 The Company shall have the right to
terminate Employee’s employment with the Company pursuant to this Section 6.1 at
any time without “Cause” (as defined in Section 6.2(a) below) by giving notice
as described in Section 6.6 of this Agreement.  A termination pursuant to
Section 6.5 below is not a termination without “Cause” for purposes of receiving
the benefits described in this Section 6.1.

 

(b)                                 In the event Employee’s employment is
terminated without Cause, then provided that the Employee executes and does not
revoke a separation agreement that includes a general release substantially in
the form attached hereto as Exhibit A (the “Release”), and subject to
Section 6.1(c) (the date that the Release becomes effective and may no longer be
revoked by the Employee is referred to as the “Release Date”), then:

 

4

--------------------------------------------------------------------------------


 

(i)                                     the Company shall pay to Employee an
amount equal to Employee’s then current Base Salary for the Severance Period (as
defined below), less applicable withholdings and deductions (the “Severance
Payment”), in installments in accordance with the Company’s ordinary payroll
practices commencing on the Company’s first regular payroll date that is more
than sixty (60) days following the Separation Date (as defined below), and shall
be for any accrued Base Salary for the sixty (60) day period plus the period
from the sixtieth (60th) day until the regular payroll date, if applicable, and
all salary continuation payments thereafter, if any, shall be made on the
Company’s regular payroll dates; and

 

(ii)                                  if the Employee timely elects continued
coverage under COBRA for himself and his covered dependents under the Company’s
group health plans following such termination, then the Employee will be
entitled to the following COBRA benefits (the “COBRA Benefits,” together with
the Severance Payment, the “Severance Benefits”):  the Company shall pay the
COBRA premiums necessary to continue the Employee’s and his covered dependents’
health insurance coverage in effect for himself (and his covered dependents) on
the termination date until the earliest of (x) a number of months following the
termination date equal to the Severance Period (the “COBRA Severance Period”);
(y) the date when the Employee becomes eligible for health insurance coverage in
connection with new employment or self-employment; or (iii) the date the
Employee ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the termination date through the
earlier of (i)-(iii), the “COBRA Payment Period”).  Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on the Employee’s behalf would result in a violation of applicable law
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying COBRA premiums pursuant to this Section, the Company shall pay
the Employee on the last day of each remaining month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premium for such month,
subject to applicable tax withholding (such amount, the “Special Severance
Payment”), such Special Severance Payment to be made without regard to the
Employee’s payment of COBRA premiums and without regard to the expiration of the
COBRA period prior to the end of the COBRA Payment Period.  Nothing in this
Agreement shall deprive the Employee of his rights under COBRA or ERISA for
benefits under plans and policies arising under his employment by the Company.

 

(c)                                  Employee shall not receive the Severance
Benefits pursuant to Section 6.1(b) unless he executes the Release within the
consideration period specified therein, which shall in no event be more than
sixty (60) days, and until the Release becomes effective and can no longer be
revoked by Employee under its terms.  Employee’s ability to receive benefits
pursuant to Section 6.1(b) is further conditioned upon his:  returning all
Company property; complying with his post-termination obligations under this
Agreement and the Proprietary Information Agreement; and complying with the
Release including without limitation any non-disparagement and confidentiality
provisions contained therein.

 

(d)                                 The benefits provided to Employee pursuant
to this Section 6.1 are in lieu of, and not in addition to, any benefits to
which Employee may otherwise be entitled under any Company severance plan,
policy or program.

 

5

--------------------------------------------------------------------------------


 

(e)                                  The damages caused by the termination of
Employee’s employment without Cause would be difficult to ascertain; therefore,
the severance for which Employee is eligible pursuant to Section 6.1(b) above in
exchange for the Release is agreed to by the parties as liquidated damages, to
serve as full compensation, and not a penalty.

 

(f)                                   For purposes of this Agreement, “Severance
Period” shall mean  (i) zero (0) months in the event a termination under this
Section 6.1 or under Section 6.3 (an “Involuntary Termination”) occurs on or
before February 19, 2019, (ii) six (6) months in the event an Involuntary
Termination occurs after February 19, 2019 and on or before February 19, 2020,
and (iii) twelve (12) months in the event an Involuntary Termination occurs
after February 19, 2020.

 

6.2                               Termination by the Company for Cause.  Subject
to Section 6.2(b) below, the Company shall have the right to terminate
Employee’s employment with the Company at any time for Cause by giving notice as
described in this Section 6.2 and in Section 6.6 of this Agreement.

 

(a)                                 “Cause” for termination shall mean the
occurrence of any of the following: (i) Employee’s conviction of any felony or
any crime involving fraud or dishonesty; (ii) Employee’s participation in a
fraud, act of dishonesty or other act of gross misconduct that adversely affects
the Company; (iii) conduct by Employee that demonstrates Employee’s gross
unfitness to serve under circumstances that materially and adversely affect the
Company; (iv) Employee’s violation of any statutory or fiduciary duty, or duty
of loyalty, owed to the Company; (v) Employee’s breach of any material term of
any contract between such Employee and the Company; and/or (vi) Employee’s
serious violation of a material Company policy. Whether a termination is for
Cause shall be decided by the Board in its sole and exclusive judgment and
discretion.  Prior to termination for Cause pursuant to each event listed in
(iii) and (iv) above, the Company shall give the Employee notice of such
event(s), which notice shall specify in reasonable detail the circumstances
constituting Cause, and an opportunity to explain the circumstances.  Prior to
any termination for Cause pursuant to each event listed in (v) and (vi) above,
to the extent such event(s) is (are) capable of being cured by Employee, (A) the
Company shall give the Employee notice of such event(s), which notice shall
specify in reasonable detail the circumstances constituting Cause, and an
opportunity to cure, and (B) there shall be no Cause with respect to any such
event(s) if the Board determines in good faith that such events have been cured
by Employee within fifteen (15) days after the delivery of such notice.

 

(b)                                 In the event Employee’s employment is
terminated at any time for Cause, Employee will not receive the Severance
Benefits described in Section 6.1(b), or any other severance compensation or
benefit, except that, pursuant to the Company’s standard payroll policies, the
Company shall pay to Employee the accrued but unpaid salary of Employee through
the date of termination, together with all compensation and benefits payable to
Employee based on his participation in any compensation or benefit plan, program
or arrangement through the date of termination.

 

6

--------------------------------------------------------------------------------


 

6.3                               Resignation by the Employee With Good Reason.

 

(a)                                 Employee may resign from Employee’s
employment with the Company for Good Reason by giving notice following the end
of the Cure Period (as defined in this Section).  For purposes of this
Agreement, “Good Reason” for the Employee to terminate his employment hereunder
shall mean any of following actions are taken by the Company without Employee’s
prior written consent: (i) a material reduction by the Company of Employee’s
Base Salary as initially set forth herein or as the same may be increased from
time to time, provided, however, that if such reduction occurs in connection
with a Company-wide decrease in executive team compensation, such reduction
shall not constitute Good Reason; (ii) a material breach of this Agreement by
the Company; (iii) the relocation of Employee’s principal place of employment,
without Employee’s consent, by fifty (50) or more miles from his then-current
principal place of employment immediately prior to such relocation; or (iv) a
material reduction in Employee’s title, duties, authority, or responsibilities
relative to Employee’s title, duties, authority, or responsibilities in effect
immediately prior to such reduction; provided, however, that, any such
termination by Employee shall only be deemed for Good Reason pursuant to this
definition if: (1) Employee gives the Company written notice of his intent to
terminate for Good Reason within thirty (30) days following the occurrence of
the condition(s) that he believes constitute(s) Good Reason, which notice shall
describe such condition(s); (2) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”); and (3) Employee voluntarily terminates his employment
within thirty (30) days following the end of the Cure Period.

 

(b)                                 In the event Employee resigns from
employment for Good Reason, then provided that the Employee executes and does
not revoke the Release and subject to Section 6.1(c), then the Company shall pay
to Employee the Severance Benefits described in Section 6.1(b).

 

6.4                               Resignation by the Employee Without Good
Reason.

 

(a)                                 Employee may resign from Employee’s
employment with the Company at any time by giving notice as described in
Section 6.6.

 

(b)                                 In the event Employee resigns from
Employee’s employment with the Company other than for Good Reason, Employee will
not receive the Severance Benefits, or any other severance compensation or
benefit, except that, pursuant to the Company’s standard payroll policies, the
Company shall pay to Employee the accrued but unpaid salary of Employee through
the date of resignation, together with all compensation and benefits payable to
Employee through the date of resignation under any compensation or benefit plan,
program or arrangement during such period and Employee shall be eligible for any
benefit continuation or conversion rights provided by the provisions of a
benefit plan or by law.

 

6.5                               Termination by Virtue of Death or Disability
of the Employee.

 

(a)                                 In the event of Employee’s death while
employed pursuant to this Agreement, all obligations of the parties hereunder
shall terminate immediately, and the Company shall, pursuant to the Company’s
standard payroll policies, pay to the Employee’s

 

7

--------------------------------------------------------------------------------


 

legal representatives Employee’s accrued but unpaid salary through the date of
death together with all compensation and benefits payable to Employee based on
his participation in any compensation or benefit plan, program or arrangement
through the date of termination.

 

(b)                                 Subject to applicable state and federal law,
the Company shall at all times have the right, upon written notice to the
Employee, to terminate this Agreement based on the Employee’s Disability (as
defined below).  Termination by the Company of the Employee’s employment based
on “Disability” shall mean termination because the Employee is unable due to a
physical or mental condition to perform the essential functions of his position
with or without reasonable accommodation for six (6) months in the aggregate
during any twelve (12) month period or based on the written certification by two
licensed physicians of the likely continuation of such condition for such
period.  This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act, and other
applicable law. In the event Employee’s employment is terminated based on the
Employee’s Disability, Employee will not receive the Severance Benefits, or any
other severance compensation or benefit, except that, pursuant to the Company’s
standard payroll policies, the Company shall pay to Employee the accrued but
unpaid salary of Employee through the date of termination, together with all
compensation and benefits payable to Employee based on his participation in any
compensation or benefit plan, program or arrangement through the date of
termination.

 

6.6                               Notice; Effective Date of Termination.

 

(a)                                 Termination of Employee’s employment (the
“Separation Date”) pursuant to this Agreement shall be effective as follows:

 

(i)                                     ten (10) days after the Company has
provided Employee with written notice  of Employee’s termination without Cause
under Section 6.1;

 

(ii)                                  For a termination for Cause:  (aa) under
Section 6.2(a)(i) or (ii), immediately upon provision by the Company of written
notice of the reasons to Employee; (bb) under Section 6.2(a)(iii) or (iv),
following the required written notice to Employee and expiration of the period
during which Employee may explain; (cc) under Section 6.2(a)(v) or (vi), 
following the required written notice to Employee and expiration of the 15-day
cure period, if Employee has not cured;

 

(iii)                               immediately upon the Employee’s death;

 

(iv)                              thirty (30) days after the Company gives
notice to Employee of Employee’s termination on account of Employee’s Disability
under Section 6.5, unless the Company specifies a later Separation Date, in
which case, termination shall be effective as of such later Separation Date,
provided that Employee has not returned to the full time performance of
Employee’s duties prior to such date;

 

(v)                                 on the date specified in Employee’s written
notice of Employee’s resignation for Good Reason, provided it is within thirty
(30) days after the Cure Period has ended and the Company has failed to remedy
any of the reasons for Good Reason set forth in Employee’s initial notice under
Section 6.3(a); or

 

8

--------------------------------------------------------------------------------


 

(vi)                              ten (10) days after the Employee gives written
notice to the Company of Employee’s resignation, provided that the Company may
set a Separation Date at any time between the date of notice and the date of
resignation, in which case the Employee’s resignation shall be effective as of
such other date.  Employee will receive compensation through the Separation
Date.

 

(b)                                 In the event notice of a termination under
subsections (a)(iii) and (iv) is given orally, at the other party’s request, the
party giving notice must provide written confirmation of such notice within five
(5) business days of the request in compliance with the requirement of
Section 7.1 below.  In the event of a termination for Cause, written
confirmation shall specify the subsection(s) of the definition of Cause relied
on to support the decision to terminate.

 

6.7                               Cooperation With Company After Termination of
Employment. Following termination of Employee’s employment for any reason,
Employee shall reasonably cooperate with the Company in all matters relating to
the winding up of Employee’s pending work including, but not limited to, any
litigation in which the Company is involved, and the orderly transfer of any
such pending work to such other Employees as may be designated by the Company.

 

6.8                               Application of Section 409A.  Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement that constitute “deferred compensation” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and
the regulations and other guidance thereunder and any state law of similar
effect (collectively, “Section 409A”) shall not commence in connection with
Employee’s termination of employment unless and until Employee has also incurred
a “separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h) (“Separation From Service”), unless the Company reasonably
determines that such amounts may be provided to Employee without causing
Employee to incur the additional 20% tax under Section 409A.  It is intended
that each installment of severance pay provided for in this Agreement is a
separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that
severance payments set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and
1.409A-1(b)(9).  If the Company (or, if applicable, the successor entity
thereto) determines that any payments or benefits constitute “deferred
compensation” under Section 409A and Employee is, on the termination of service,
a “specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the payments and benefits shall
be delayed until the earlier to occur of:  (a) the date that is six months and
one day after Employee’s Separation From Service, or (b) the date of Employee’s
death (such applicable date, the “Specified Employee Initial Payment Date”).  On
the Specified Employee Initial Payment Date, the Company (or the successor
entity thereto, as applicable) shall (i) pay to Employee a lump sum amount equal
to the sum of the payments and benefits that Employee would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of such amounts had not been so delayed pursuant to this
Section and (ii) commence paying the balance of the payments and benefits in

 

9

--------------------------------------------------------------------------------


 

accordance with the applicable payment schedules set forth in this Agreement. 
All reimbursements provided under this Agreement shall be subject to the
following requirements:  (i) the amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year, (ii) all reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for any other benefit.  It is intended that
all payments and benefits under this Agreement shall either comply with or be
exempt from the requirements of Section 409A, and any ambiguity contained herein
shall be interpreted in such manner so as to avoid adverse personal tax
consequences under Section 409A.  Notwithstanding the foregoing, the Company
shall in no event be obligated to indemnify the Employee for any taxes or
interest that may be assessed by the Internal Revenue Service pursuant to
Section 409A of the Code to payments made pursuant to this Agreement.

 

7.                                            GENERAL PROVISIONS.

 

7.1                               Notices.  Any notices required hereunder to be
in writing shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by electronic mail, telex or confirmed
facsimile if sent during normal business hours of the recipient, and if not,
then on the next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the Company at its primary office location and
to Employee at Employee’s address as listed on the Company payroll, or at such
other address as the Company or the Employee may designate by ten (10) days
advance written notice to the other.

 

7.2                               Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provisions had never been contained
herein.

 

7.3                               Waiver.  If either party should waive any
breach of any provisions of this Agreement, such party shall not thereby be
deemed to have waived any preceding or succeeding breach of the same or any
other provision of this Agreement.

 

7.4                               Complete Agreement.  This Agreement
constitutes the entire agreement between Employee and the Company with regard to
the subject matter hereof.  This Agreement is the complete, final, and exclusive
embodiment of their agreement with regard to this subject matter and supersedes
any prior oral discussions or written communications and agreements.  This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein, and it cannot be modified or
amended except in writing signed by Employee and an authorized officer of the
Company.  The parties have entered into a separate

 

10

--------------------------------------------------------------------------------


 

Proprietary Information Agreement and have or may enter into separate agreement
related to stock option awards.  These separate agreements govern other aspects
of the relationship between the parties, have or may have provisions that
survive termination of the Employee’s employment under this Agreement, may be
amended or superseded by the parties without regard to this Agreement and are
enforceable according to their terms without regard to the enforcement provision
of this Agreement.

 

7.5                               Counterparts.  This Agreement may be executed
in separate counterparts, any one of which need not contain signatures of more
than one party, but all of which taken together will constitute one and the same
Agreement.

 

7.6                               Headings.  The headings of the sections hereof
are inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

7.7                               Successors and Assigns.  The Company shall
assign this Agreement and its rights and obligations hereunder in whole, but not
in part, to any Company or other entity with or into which the Company may
hereafter merge or consolidate or to which the Company may transfer all or
substantially all of its assets, if in any such case said Company or other
entity shall by operation of law or expressly in writing assume all obligations
of the Company hereunder as fully as if it had been originally made a party
hereto, but may not otherwise assign this Agreement or its rights and
obligations hereunder.  The Employee may not assign or transfer this Agreement
or any rights or obligations hereunder, other than to his estate upon his death.

 

7.8                               Choice of Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the law of the State of North Carolina, without regard to its rules of conflicts
or choice of laws.

 

7.9                               Indemnification.  The Employee shall be
entitled to indemnification to the maximum extent permitted by applicable law
and the Company’s Bylaws with terms no less favorable than provided to any other
Company executive officer and subject to the terms of any separate written
indemnification agreement.  At all times during the Employee’s employment, the
Company shall maintain in effect a directors and officers liability insurance
policy with the Employee as a covered officer.

 

7.10                        Resolution of Disputes.  The parties recognize that
litigation in federal or state courts or before federal or state administrative
agencies of disputes arising out of the Employee’s employment with the Company
or out of this Agreement, or the Employee’s termination of employment or
termination of this Agreement, may not be in the best interests of either the
Employee or the Company, and may result in unnecessary costs, delays,
complexities, and uncertainty.  The parties agree that any dispute between the
parties arising out of or relating to the negotiation, execution, performance or
termination of this Agreement or the Employee’s employment, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Section 1981 of the Civil Rights Act of 1966, as amended, the Family
Medical Leave Act, the Employee Retirement Income Security Act, and any similar
federal, state or local law, statute,

 

11

--------------------------------------------------------------------------------


 

regulation, or any common law doctrine, whether that dispute arises during or
after employment, shall be settled by binding arbitration conducted before a
single arbitrator by Judicial Arbitration and Mediation Services, Inc. (“JAMS”)
or its successor, under the then applicable JAMS rules; provided however, that
this dispute resolution provision shall not apply to any separate agreements
between the parties that do not themselves specify arbitration as an exclusive
remedy.  The location for the arbitration shall be Charlottesville, Virginia. 
Any award made by such panel shall be final, binding and conclusive on the
parties for all purposes, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.  The
arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of the arbitration shall be borne by the Company;
provided however, that at the Employee’s option, Employee may voluntarily pay up
to one-half the costs and fees, for which Employee shall be reimbursed by the
Company.  The parties acknowledge and agree that their obligations to arbitrate
under this Section survive the termination of this Agreement and continue after
the termination of the employment relationship between Employee and the Company.
The parties each further agree that the arbitration provisions of this Agreement
shall provide each party with its exclusive remedy, and each party expressly
waives any right it might have to seek redress in any other forum, except as
otherwise expressly provided in this Agreement.  By election arbitration as the
means for final settlement of all claims, the parties hereby waive their
respective rights to, and agree not to, sue each other in any action in a
Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement.  The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
day and year first written above.

 

 

COMPANY:

 

 

 

DOVA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Alex Sapir

 

Name:

Alex Sapir

 

Title:

President and CEO

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Mark W. Hahn

 

Mark W. Hahn

 

12

--------------------------------------------------------------------------------